116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.George F. GOTTSCHALK, JR., Defendant-Appellant.
No. 96-30231.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 4, 1997.Decided June 11, 1997.

Appeal from the United States District Court for the District of Alaska
Before:  WRIGHT, PREGERSON, and THOMPSON, Circuit Judges.


1
ORDER*


2
James K. SINGLETON, District Judge.


3
In light of the circumstances presented, the district court's judgment is affirmed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3